Chief Justice Merche
delivered the opinion of the court, May 11th, 1885.
To' authorize the entering of a judgment non obstante vere*3dido, tho record must show distinctly what point is reserved: Miller v. Bedford, 5 Norris, 454; Patton v. Railway Co., 15 Id., 169. While the question reserved must be one of law only, yet the record must show the specific fact or facts on which the law is reserved. The reservation cannot be on the whole case. Whether there is any evidence of a fact which ought to be submitted to the jury, is a question of law which may be reserved; but whether tho evidence be sufficient to justify the finding is a question of fact which cannot be reserved. Nor can questions of law mingled with questions of fact be reserved: Wilde v. Trainor, 9 P. F. S., 439; Chandler v. Commerce Fire Ins. Co., 7 Norris, 223. The judge cannot himself draw conclusions of fact from the evidence and enter judgment thereon non obstante veredicto.
Nor if after a proper reservation on certain facts the judge submits other facts to the jury to find, can he enter judgment against the party in whose favor the jury find.
In the present case after stating in his general charge the question of law which he will reserve, he proceeds at considerable length to discuss and present to the consideration of the jury the theory of the defence and the condition and state of repair of the bridge, and finally says to the jury “if you find that the plaintiff has a right to recover on the grounds that I have airead)1, stated to you, then you must assess his damages.” We are not able to determine whether the jury rendered their verdict on the facts of which the question of law was reserved, or whether they rendered it on the other facts which were submitted to them to find. This uncertainty is fatal to the reservation, and the learned judge erred in entering judgment non obstante veredicto, therefore—
Judgment reversed and now, 11th May, 1885, judgment is hereby entered on the verdict in favor of the plaintiff in error.